Appellate Case: 21-3103     Document: 010110657991      Date Filed: 03/16/2022   Page: 1
                                                                  FILED
                                                      United States Court of Appeals
                        UNITED STATES COURT OF APPEALS        Tenth Circuit

                              FOR THE TENTH CIRCUIT                     March 16, 2022
                          _________________________________
                                                                     Christopher M. Wolpert
                                                                         Clerk of Court
  PATRICK C. FRANTZ,

           Defendant Crossclaimant -
           Appellee,
                                                             No. 21-3103
  v.                                            (D.C. No. 2:18-CV-02469-JWB-KGG)
                                                              (D. Kan.)
  BARBARA FRANTZ,

           Defendant Cross Claim Defendant -
           Appellant.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, BALDOCK, and EID, Circuit Judges.
                    _________________________________

       Barbara Frantz, proceeding pro se, appeals from the district court’s grant of

 summary judgment to her son, Patrick C. Frantz, in this interpleader action

 concerning the proceeds of a life insurance policy. Exercising jurisdiction under

 28 U.S.C. § 1291, we affirm.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-3103    Document: 010110657991        Date Filed: 03/16/2022    Page: 2



                                    BACKGROUND

       Ms. Frantz was married to Gary Patrick Frantz. Patrick Frantz is their only

 living child. Gary Frantz took out a $150,000 life insurance policy naming

 Ms. Frantz as the primary beneficiary and Patrick Frantz as the contingent

 beneficiary. Early in 2016, Ms. Frantz and Gary Frantz separated, later entering into

 a written separation agreement providing that Ms. Frantz would pay for the life

 insurance policy and would remain the primary beneficiary.

       In January 2017, Gary Frantz was shot multiple times and died of his injuries.

 The cause of death was homicide, and Ms. Frantz was the only person charged with

 the crime. After a jury found her guilty of intentional and premediated first-degree

 murder, the state district court sentenced her to life imprisonment. Her appeal is

 pending before the Kansas Supreme Court.

       Soon after Ms. Frantz’s conviction, the issuer of the policy brought an

 interpleader action in federal district court against Ms. Frantz and Patrick Frantz.

 After the company deposited the policy proceeds into the court’s registry, the court

 relieved it of liability for payment of the proceeds and dismissed it from the action.

       Patrick Frantz moved for summary judgment, pointing out that Kan. Stat. Ann.

 § 59-513 bars someone who has been convicted of feloniously killing a person from

 inheriting or otherwise benefiting from any portion of the victim’s estate or property.

 The Kansas Supreme Court has applied § 59-513 to preclude a beneficiary from

 collecting on an insurance policy. See Harper v. Prudential Ins. Co. of Am., 662 P.2d

 1264, 1271 (Kan. 1983). The district court appointed counsel for Ms. Frantz for the

                                            2
Appellate Case: 21-3103    Document: 010110657991         Date Filed: 03/16/2022    Page: 3



 limited purpose of replying to the motion. Ms. Frantz asserted her innocence,

 arguing that significant evidence showed Patrick Frantz murdered his father and

 noting that she had not even filed her first brief in her criminal appeal. She requested

 the district court delay the action until the conclusion of her appeal. The district

 court, however, saw no reason for delay. Relying on § 59-513, it granted the motion

 and awarded the policy proceeds to Patrick Frantz. Ms. Frantz appeals.

                                      DISCUSSION

       We review a grant of summary judgment de novo, viewing the record in the

 light most favorable to the non-moving party. Ohlsen v. United States, 998 F.3d

 1143, 1153 (10th Cir. 2021). Summary judgment is appropriate when “the movant

 shows that there is no genuine dispute as to any material fact and the movant is

 entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Because Ms. Frantz

 proceeds pro se, we liberally construe her filings, but we do not act as her attorney.

 See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).

       On appeal, Ms. Frantz maintains her innocence and again claims that

 significant evidence points to Patrick Frantz as his father’s killer. But as matters

 stand, a jury has found that Ms. Frantz murdered Gary Frantz, and the Kansas district

 court entered a conviction on that verdict. Under Kan. Stat. Ann. § 59-513, then,

 Ms. Frantz cannot be awarded the proceeds of the life insurance policy. See Harper,

 662 P.2d at 1271 (“[T]he statute is applicable in situations where there has actually

 been a conviction of the beneficiary and bars [her] from recovering under an

 insurance policy.”).

                                             3
Appellate Case: 21-3103    Document: 010110657991        Date Filed: 03/16/2022    Page: 4



       Ms. Frantz asks this court to defer this appeal until after her criminal appeal is

 decided. The pending appeal means that her conviction is not yet final. State v.

 Jones, 551 P.2d 801, 804 (Kan. 1976). But we have not located any Kansas

 authorities indicating that § 59-513 requires a conviction to be final. Moreover, even

 assuming a conviction must be final, Kansas also has adopted a common-law rule

 that “bars the beneficiary of a life insurance policy who feloniously kills the insured

 from recovering under the policy whether convicted or not.” Harper, 662 P.2d

 at 1271. “[Section 59-513] does not preclude judicial application of the common-law

 rule in cases where the beneficiary killed the insured but has not been convicted of

 the crime.” Id. The record on appeal indicates that the common-law rule would also

 bar Ms. Frantz from recovering the policy proceeds. We therefore decline to abate

 this appeal.

                                    CONCLUSION

       The district court’s judgment is affirmed. Ms. Frantz’s motion to proceed

 without prepayment of costs and fees is granted.


                                             Entered for the Court


                                             Gregory A. Phillips
                                             Circuit Judge




                                            4